Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bie et al. (Li2O2 as a cathode additive for the initial anode irreversibility compensation n lithium-ion batteries) in view of Adachi et al. (JP 2011-210609).
Regarding claim 1, Bie discloses a positive electrode mix comprising: 
a positive (cathode) electrode active material (LiNi0.33Co0.33Mn0.33O2); 
a conductive material, i.e. Super P (conductive carbon black); and 
an additive including lithium peroxide (Li2O2) and a catalyst (ncm) (see pages 8324-8325).
Bie does not disclose the catalyst is platinum, nor wherein a content of the platinum in the total of 100 % by weight of the platinum and the conductive material is 7 % by weight or more to 20 % by weight or less.
Adachi is analogous art to Bie as Adachi discloses a battery comprising a positive electrode and negative electrode active material, electrolyte and conductive agent, i.e. carbon (see paragraph [0005] and [0022] and [0027]-[0028]) further comprising a lithium source Li2O2 and a lithium production aid (i.e. catalyst) comprising platinum (see paragraph [0008] and [0047] example in paragraph [0047]). 
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. platinum, which is based upon its suitability for the intended use, 
The example cited uses Li2O as the lithium source and MnO2 as the catalyst or lithium production aid. Adachi discloses wherein a content of the catalyst in the total of 100% parts of the catalyst and the conductive material (3% parts by mass of total and 10% parts by mass of total or 13% parts by mass) is 3/13% or 23% (see Adachi paragraph [0047]). This cannot be directly correlated as the weight of platinum. Bie modified by Adachi does not disclose the platinum in the total of 100 % by weight of the platinum and the conductive material is 7 % by weight or more to 20 % by weight or less. But does disclose the ratio of catalyst to carbon as a controlled variable.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 2, modified Bie discloses a positive electrode mix of claim 1, wherein, in the example discussed in claim 1, wherein a ratio of the lithium source and the catalyst is 6.8 parts by mass to the total of the lithium source and 3 parts by mass of the catalyst/lithium production aid (see Adachi paragraph [0047]). This cannot be directly be correlated as the ratio of Li2O2 to platinum. Bie modified by Adachi does not disclose the wherein a weight ratio of the 2O2:Pt). But does disclose the ratio of catalyst to carbon as a controlled variable.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05. 

Regarding claim 3, modified Bie discloses a positive electrode mix of claim 1, wherein, in the example used above, a content of the content of the additive including lithium peroxide (Li2O2) and platinum is in the range of 9 parts by mass to approximately 100 parts by mass of the positive electrode mix (see Adachi paragraph [0047]). An exact amount is not able to be derived, further it would not directly correlate to Li2O2 and platinum. Modified Bie does not disclose wherein a content of the additive including lithium peroxide (Li2O2) and platinum in the total weight (100 % by weight) of the positive electrode mix is 5 % by weight to 10 % by weight. But does disclose the mass of the additive versus the positive electrode mix.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05. 


The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Alternatively, modified Bie discloses the recited variable. The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05. 

Regarding claim 5, modified Bie discloses a positive electrode mix of claim 1, wherein the conductive material is Super P carbon black (see Bie page 8324); Ketjen black, acetylene black, carbon black, graphite, (see Adachi paragraph [0028]), which reads on includes one or more selected from the group consisting of natural graphite, artificial graphite, carbon black, acetylene black, Ketjen black, carbon fibers, metallic powders, metallic fibers, and polyphenylene derivatives.

The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 7, modified Bie discloses a positive electrode mix of claim 1, wherein the positive electrode active material includes one or more of composite oxides of a metal of cobalt, manganese, nickel, or a combination thereof and lithium (see Bie pages 8324).

Regarding claim 8, modified Bie discloses a positive electrode mix of claim 1, further comprising a binder (see Bie pages 8234-8236 and Adachi paragraph [0027]-[0029]).

Regarding claim 9, modified Bie discloses a positive electrode comprising the positive electrode mix of claim 1 (see Bie pages 8234-8237 and Adachi paragraphs [0046]-[0049]).



Regarding claim 11, modified Bie discloses a lithium secondary battery of claim 10.
The limitation wherein when the lithium secondary battery is charged at room temperature to 2.5 to 4.25 V (vs. Li/Li') once, a charge capacity of the positive electrode is 600 mAh/g or more, is intended use and is given weight to the extent the prior art is able to perform the intended use. It is the examiner’s position that the prior art is able to perform the intended use.

Regarding claim 12, modified Bie discloses a lithium secondary battery of claim 10, wherein the negative electrode includes one or more negative electrode active materials selected from the group consisting of carbon-based negative electrode active materials, a lithium metal, an alloy of a lithium metal, Si, SiOX (0 < x < 2), a Si-C composite, a Si-Q alloy (wherein Q is an alkali metal, an alkaline earth metal, an element of Group 13 to Group 16, a transition metal, a rare earth element, or a combination thereof, excluding Si), Sn, SnO2, a Sn-C composite, and Sn-R (wherein R is an alkali metal, an alkaline earth metal, an element of Group 13 to Group 16, a transition metal, a rare earth element, or a combination thereof, excluding Sn) (see Bie page 8234 and 8236-8237 and Adachi paragraph [0048]).

Regarding claims 13 and 14, modified Bie discloses a positive electrode mix of claim 2, but does not disclose wherein a weight ratio of the lithium peroxide and the platinum is 100:2 to 2O2:Pt) (claim 13), nor wherein a weight ratio of the lithium peroxide and the platinum is 100:4 to 100:7 (Li202:Pt). Modified Bie does disclose the variable (see discussion of claim 3).
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayner et al. (US 2016/0372784), Woehrle et al. (US 2017/0194625).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721